Title: From John Adams to United States Senate, 10 July 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate.
United States. July 10th. 1797.

I nominate the following persons for promotions and appointments in the Army of the United States.

Dragoons.Stephen G. SimmonsLieutenantvice Slough resignedCharles WarfieldCornetvice Ball promotedWilliam Tharpdittovice McDermot promoted.First Regiment of Infantry.William H. HarrisonCaptainvice Kingsburypromoted 15. May 1797Nicholas RosencrantzLieutenantvice HarrisondittoJohn Alexander DavidsonEnsignvice NicholasdeceasedLemuel Lanedittovice RosencrantzpromotedSecond Regiment of Infantry.Jacob KingsburyMajorvice Shaylor resigned. 15. May 1797Benjamin RandLeiutenantvice Lee resigned 10 MarchPeter P. SchuylerEnsignvice Faulkner declinedJohn Whippledittovice Martin promoted.John Vischer Glendittovice Rand promoted.Third Regiment of Infantry.William R BooteEnsignvice Bodley resignedSamuel Parmeledittovice Sterling ditto.Fourth Regiment of Infantry.Benjamin LockwoodCaptainvice EatonJohn WallingtonLieutenant,vice Strother resigned 1. June 1797.Francis Johnstondittovice Lockwood promoted.Samuel CrutchfieldEnsignvice Dold resignedJohn Campbelldittovice Wallington promoted.Richard Campbelldittovice Johnstonditto


John Adams